IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                 September 16, 2005 Session

  TRACEY L. WILLIAMS OMOHUNDRO v. STEPHEN C. ARNSDORFF

                      Appeal from the Circuit Court for Hamilton County
                       No. 96DR2187      Jacqueline E. Schulten, Judge

                                     Filed September 27, 2005

                                  No. E2005-00315-COA-R3-CV


The issues in this case are whether the trial court erred in granting a non-custodial parent
unsupervised visitation and in limiting the number of witnesses at trial. Father, the custodial parent
of the minor child, contends that the trial court’s grant of unsupervised visitation to mother is not
in the child’s best interest and ignores evidence that mother abused the child. Father also argues that
the trial court erred in refusing to hear witness testimony as to mother’s abuse of the child and as to
mother's mendacity. We find that the evidence supports a finding that unsupervised visitation is in
the child's best interest and, therefore, the trial court’s award of unsupervised visitation to mother
was not an abuse of discretion. We further find that the witness testimony excluded by the trial court
was cumulative, and therefore the trial court did not abuse its discretion in excluding the witnesses.
Accordingly, we affirm the judgment of the trial court and remand.


  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed; Cause
                                       Remanded


SHARON G. LEE, J., delivered the opinion of the court, in which CHARLES D. SUSANO , JR., and D.
MICHAEL SWINEY , JJ., joined.

Marvin Berke and Megan C. England, Chattanooga, Tennessee, for the Appellant, Stephen C.
Arnsdorff

Jennifer H. Lawrence, Chattanooga, Tennessee, for the Appellee, Tracey Williams Omohundro
                                            OPINION

                                                 I.

        The appellant, Stephen C. Arnsdorff, (hereinafter "Father") and the appellee, Tracey L.
Williams Omohundro, (hereinafter "Mother"), were divorced by order entered February 21, 1997.
At the time of the divorce, the parties had one minor child, Lili, who was born on August 13,1994.

       Initially, the parties agreed to joint custody of Lili with Mother having primary residential
custody. However, on February 26, 2001, Father filed a petition requesting that he be granted sole
and exclusive residential custody of the child upon allegations that she had been psychologically and
physically abused by Mother. The petition further requested that an order issue restraining Mother
from abusing the child and from coming about the child and Father. The trial court granted Father’s
request for a temporary restraining order and gave him temporary residential custody of Lili.
Thereafter, by order entered June 18, 2001, the parties agreed that Father would have primary
residential custody of Lili and that all visitation between Lili and Mother would be supervised by a
psychologist, Dr. Susan O'Hara. The order further provided that after six months either party would
have the right to petition the court for a change in the visitation arrangement.

        On July 13, 2001, the trial court entered an order relieving Dr. O'Hara of responsibility for
any treatment and therapy of Lili and transferring such responsibility to psychologist, Dr. Roy
Smith. The order decreed that Dr. Smith conduct a psychological evaluation of Lili, pending
completion of which, visitation between Lili and Mother was to be supervised by an individual
named by the court or another person of Dr. Smith's choosing. A subsequent order entered in the
case on August 26, 2002 sets forth the scope of testing and evaluation to be performed upon both
Lili and her parents by Dr. Smith as follows:

         1) An evaluation of Lili Arnsdorff in an effort to determine whether Lili was
         struck by her mother;
         2) An evaluation of the current mental health functioning of both parents,
         especially as it relates to the quality of the parent child bonds, and to make
         recommendations, as deemed necessary for further treatment of either and/or both
         parents;
         3) An evaluation of the current parenting skills of both parents, with
         recommendations, as necessary, as to further treatment needs of both parents in
         this regard;
         4) An evaluation in an effort to determine if there is a current present danger of
         physical abuse of Lili by her mother, without an assumption of prior physical
         abuse;
         5) An evaluation of Lili to determine Lili’s current mental health functioning with
         particular focus on whether, and to what extent, the parents’ conflict has affected
         her and may still be affecting her; and


                                                -2-
         6) To recommend, based on all the findings, treatment for both parents and/or Lili.

       On April 21, 2004, the trial court entered a memorandum opinion adopting Dr.Smith’s
recommendations regarding visitation between Lili and Mother based upon his evaluation. These
recommendations provide that visitation between Lili and Mother begin with four weeks of
supervised visitation at a specified non-residential location and that, if these visitations are
accomplished without incident, Lili begin visitation with Mother at Mother’s home beginning with
five hour visits every other weekend, culminating in full weekend visits every other weekend.

       On June 1, 2004, Father filed a motion requesting a hearing with respect to the question of
unsupervised visitation between Lili and Mother. The matter was heard on July 15, 21, and 22,
2004, after which the trial court entered its memorandum opinion. This opinion sets forth the
following findings and conclusions:

                                  STATEMENT OF THE CASE

         This case involves a dispute regarding appropriate parenting time for the Mother
         of 10 year old Lili Arnsdorff.

                                              ISSUES

         Should the Mother be allowed parenting time with Lili?
         If parenting time is allowed with Lili, should it be supervised?

                                      FINDINGS OF FACT

         Lili is a 10 year old little girl who has been basically estranged from her Mother
         for over 3 ½ years. The parents were married three years before divorcing when
         Lili was just 2 years old.

         Initially, the Mother was named the primary residential parent. By Agreed Order
         entered June 18, 2001, the Father was named primary residential parent and
         parenting time by the Mother was to be supervised by Dr. Susan O’Hara for a
         period of six months. After that time, either party could petition the Court to
         change the visitation. The Agreed order was approved after Father filed a petition
         for Modification and Restraining Order alleging physical abuse by the Mother,
         among other things.

         The parties have never been able to effectively communicate after the divorce.

         A detailed order entered on August 26, 2002 prescribed the evaluation which was
         to be performed by Dr. Roy Smith, the Court appointed examiner. This
         comprehensive report is Exhibit 1. At trial, Dr. Smith opined that Lili does have


                                                -3-
a genuine fear of being alone with her Mother. However, he also stated Lili would
never get over being afraid of her Mother without eventually seeing her Mom
alone. The Court found as significant Dr. Smith’s opinion that if Lili never gets
her Mom back, Lili could have severe conflict with her own daughter later in life.
Dr. Smith referred to this concept as “transgenerational pattern.”

Dr. Smith found Lili to have an extremely active imagination. In his twenty-five
years of practice, Lili has “absolutely the most active imagination” he has seen.
She exhibited to Dr. Smith a determined aspect of herself which wants to maintain
negative feelings towards her Mother, all the while detecting Father’s beliefs that
Mother is a bad mother.

Given the allegations Lili has made against her Mother, assuming each and every
one to be true, the Court is put in a position of believing that this abuse began
after the divorce because Father has testified Mother was an excellent Mother
during their marriage but for occasional arguing in front of the child. If each and
every allegation Lili made to her Dad about her Mom is believed, then the Court
has to accept as true that the Court is dealing with a demon mother who abuses
her child. Mother’s clinical testing by Dr. Smith does not support that theory.
What is supported by testing is that Mother did slap or strike or hit her child more
than once, that Mother has low self-esteem and puffs her resume to other[sic] by
lying about her academic accomplishments.

Dr. Smith’s clinical testing of Father finds that he is not a substance abuser, does
not like to admit any faults on his own part, is very goal oriented, and is mildly
defensive. The testing revealed that Mom is the bulls eye of Father’s target; he
will doggedly pursue her regarding these abuse issues.

Lili’s testing indicates a strong preference for her Dad to have custody but that she
also has a significant attachment to her Mother. Dr. Smith opined that Lili is
psychologically agitated with her Mother but wants to have a relationship with her
Mother and needs to spend time in conversation with her. Dr. Smith’s report
states he reviewed progress notes by therapist Brenda Niel and Dr. Susan O’Hara,
visitation summaries from Four Points, where the Mother exercised her supervised
visitation, the deposition of Pediatrician, Eleanor Stafford, the Court ordered
evaluation of Lili and her parents by Dr. William Hilner, numerous notes and
letters between the parties. The Court has also reviewed these documents and its
own notes before rendering an opinion.

In December of 2001, Mother filed her own Petition to Modify the Agreed Order
entered on April 18, 2000, so that she could reestablish her relationship with her
daughter. The Court appointed a Guardian Ad Litem on April 12, 2002, upon the
request of the Mother. On February 27, 2004, the Guardian Ad Litem filed a


                                        -4-
Motion for Instructions upon which the Court entered its Memorandum opinion
of April 21, 2004, which temporarily adopted the recommendations of Dr. Roy
Smith’s report pending a final hearing on all issues. The Court has also reviewed
the report and recommendation of the Guardian Ad Litem.

                            PRINCIPLES OF LAW

The parties have agreed that Father should be the primary residential parent.
Therefore, the only analysis the Court must make in this matter is whether it is in
the best interest of Lili that Mother have unsupervised visits with Lili and whether
the restrictions in T.C.A. §36-6-406 apply in this case.

                 ANALYSIS AND CONCLUSIONS OF LAW

The Court has determined that any abuse which did occur between Lili and her
Mother would have occurred in 2000 and 2001, at a time when Lili was five or six
years of age. Whether this abuse actually occurred is something that the Court
cannot determine. It is apparent from the testimony of Dr. Smith and others, that
Lili believes it did happen. From the totality of the evidence in this case and a
review of the parameters of T.C.A. §36-6-406, the Court finds that none of the
factors are germane.

The Court believes that an immediate return to overnight visitation without a
weaning process would be detrimental to the child. Since the hearing of this case
in mid-July of 2004, the Court ordered from the bench that Lili was to visit with
her Mother for two hour sessions twice a week, the first two to be conducted at a
playground or similar place and the second two would be at the Mother’s home,
all of those visits would be in the company of a third adult of Mother’s choosing.

                                  THE ORDER

In order to facilitate a reunification of Lili and her Mother, the Court makes the
following ORDERS:
1. Joint therapy between Lili and her Mom will be conducted by Jan Sherbak. The
Mother is also to see Jan Sherbak. Lili will be counseled by Brenda Niel, if Mrs.
Niel feels she can be objective. The Father will be seen by Dr. Ron Wigley and
will see the Mother, Father and Lili if he feels this is appropriate and is workable
for a period of time of group therapy. Dr. Roy Smith will be the consolation
counselor between all the therapists. His role will be to moderate and to try to
work through any problems which may arise between the various therapists.
2. Lili will continue weekly two hour visits under supervision as they have been
conducted since the hearing in mid-July until November 12, 2004;



                                        -5-
         3. As stated above, Dr. Wigley will be the counselor who will work through any
         problems that may occur during the work of all the therapists with the individual
         and joint parties;
         4. Once all of the above occurs, beginning November 12, 2004, Lili shall stay with
         her Mother beginning on that Friday evening from 6:00 p.m. until the next day at
         1:00 p.m. for seven consecutive weeks. Then beginning on January 7, 2005 for
         four consecutive weeks, Lili will spend the night with her Mother each and every
         Friday night from 6:00 p.m. until 6:00 p.m. on Saturday. Once accomplished,
         regular visitation will ensue every other weekend from 6:00 p.m. on Friday until
         6:00 p.m. on Sunday evening;
         5. All parties are required to sign release forms allowing the therapists to discuss
         the case with each other for the purposes of planning, assessment and coordination
         of treatment;
         6. That copies of Dr. Roy Smith’s and Robin Miller’s report shall be sent in their
         entirety to each of the treating therapists;

        Upon motion by Father, the trial court entered an additional order on January 27, 2005, to
allow three supervised visitations before the end of the year before beginning unsupervised visitation
pursuant to paragraph four of the above order of November 10, 2004. Thereafter, Father filed the
instant appeal.

                                                   II.

        We restate the issues presented for our review as follows:

      1) Did the trial court’s award of unsupervised visitation between Mother and Lili violate
Tennessee statutory law set forth at Tenn. Code Ann. §§ 36-6-301, 36-6-112 or 36-6-106?

        2) Did the trial court’s limitation of witness testimony at trial constitute reversible error?

                                                  III.

        In a non-jury case such as this one, we review the record de novo with a presumption of
correctness as to the trial court’s determination of facts, and we must honor those findings unless
there is evidence which preponderates to the contrary. Tenn. R. App. P. 13(d); Union Carbide v.
Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993). When a trial court has seen and heard witnesses,
especially where issues of credibility and weight of oral testimony are involved, considerable
deference must be accorded to the trial court’s factual findings. Seals v. England/Corsair Upholstery
Mfg. Co., Inc., 984 S.W.2d 912, 915 (Tenn. 1999). Further, “[o]n an issue which hinges on the
credibility of witnesses, the trial court will not be reversed unless there is found in the record clear,
concrete, and convincing evidence other than the oral testimony of witnesses which contradict the
trial court’s findings.” Galbreath v. Harris, 811 S.W.2d 88, 91 (Tenn. Ct. App. 1990), citing
Tennessee Valley Kaolin Corp. v. Perry, 526 S.W.2d 488, 490 (Tenn. Ct. App. 1974). The trial


                                                  -6-
court’s conclusions of law, unlike its conclusions of fact, are accorded no presumption of
correctness. Campbell v. Florida Steel Corp., 919 S.W.2d 26, 35 (Tenn. 1996); Presley v. Bennett,
860 S.W.2d 857, 859 (Tenn. 1993).

       With specific regard to the review of a trial court’s ruling on visitation, the Tennessee
Supreme Court restated the standard as follows in Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn.
2001):

         [T]he standard for appellate review of a trial court’s visitation order is controlled
         by our decision in Suttles v. Suttles, 748 S.W.2d 427, 429 (Tenn. 1988). There,
         we noted that “ ‘the details of custody and visitation with children are peculiarly
         within the broad discretion of the trial judge.’ ” Id. At 429 (Quoting Edwards v.
         Edwards, 501 S.W.2d 283, 291 (Tenn. Ct. App. 1973)). Accordingly, we held
         that a trial court’s decision [on visitation] will not ordinarily be reversed absent
         some abuse of that discretion.” Id.

         In reviewing the trial court’s visitation order for an abuse of discretion, the child’s
         welfare is given “paramount consideration,” id. (quoting Luke v. Luke, 651
S.W.2d 219, 221 (Tenn. 1983)), and “the right of the noncustodial parent to
         reasonable visitation is clearly favored.” Id. Nevertheless, the noncustodial
         parent’s visitation “may be limited, or eliminated, if there is definite evidence that
         to permit ... the right would jeopardize the child, in either a physical or moral
         sense.” Id. (quoting Weaver v. Weaver, 37 Tenn. App. 195, 261 S.W.2d 145, 148
         (1953)).

         Under the abuse of discretion standard, a trial court’s ruling “will be upheld so
         long as reasonable minds can disagree as to propriety of the decision made.” State
         v. Scott, 33 S.W.3d 746, 752 (Tenn. 2000); State v. Gilliland, 22 S.W.3d 266, 273
         (Tenn. 2000). A trial court abuses its discretion only when it “applie[s] an
         incorrect legal standard, or reache[s] a decision which is against logic or reasoning
         that cause[s] an injustice to the party complaining.” State v. Shirley, 6 S.W.3d
243, 247 (Tenn. 1999). The abuse of discretion standard does not permit the
         appellate court to substitute its judgment for that of the trial court. Myint v.
         Allstate Ins. Co., 970 S.W.2d 920, 927 (Tenn. 1998).

                                                  IV.

                                                   A.

       We first address Father’s argument that the trial court’s award of unsupervised visitation
between Mother and Lili violated Tennessee statutory law set forth at Tenn. Code Ann. §§ 36-6-301,
36-6-112 and 36-6-106.



                                                  -7-
         First, Father argues that the trial court violated that portion of §36-6-301 which states that
if, in granting rights of visitation between a non-custodial parent and a child, “the court finds that
the non-custodial parent has physically or emotionally abused the child, the court may require that
visitation be supervised or prohibited until such abuse has ceased or until there is no reasonable
likelihood that such abuse will recur.”

         In support of this argument, Father cites Crabtree v. Crabtree, 716 S.W.2d 923 (Tenn. Ct.
App. 1986) wherein the custodial mother of a minor child requested that the trial court suspend or
terminate the noncustodial father’s visitation privileges upon allegations that the father had sexually
abused the child. Although in that case we affirmed the trial court’s denial of the mother’s request
based upon a finding of insufficient evidence, we noted that “where the child’s state of mind shows
that he or she has a real fear of one parent based on the real or imagined mistreatment by that parent,
that is sufficient to persuade this court to exclude the child from the company of that parent except
under proper supervision.” Id., at 927. In the matter now before us, Father asserts that evidence
supports Lili’s allegations that Mother “did physically abuse her by striking or hitting her on
numerous occasions” and that “[t]hese incidents created a ‘real or imagined fear’ of being alone with
the mother.” Father contends that “[t]he record does not support an award of unsupervised visitation
where there is no evidence to suggest that the fear of the child that her mother will continue to abuse
her has subsided.”

         Father correctly states that the evidence supports Lili’s allegations that Mother struck or hit
Lili and that this created in Lili a real or imagined fear of being alone with Mother. In its opinion,
the trial court recognizes that testing supports a finding “that Mother did slap or strike or hit child
more than once” and that “Dr. Smith opined that Lili does have a genuine fear of being alone with
her Mother.” Although we acknowledge that Lili fears Mother as the result of past abuse, we do not
agree that this fact prohibits the award of unsupervised visitation under the circumstances in this
case.

        The record before us presents no evidence of any physical abuse by Mother since 2001.
Father correctly points out that “even though there was no evidence of recent physical abuse, there
had been no alone time with the mother in three years”(emphasis in original). The obvious
implication of this fact is that while it has been shown that Mother will not abuse Lili when
supervised, it has not been shown that Mother will not abuse Lili once supervision is removed.
However, the only means of determining with absolute certainty whether Mother will presently
engage in abusive behavior absent supervision is to remove supervision. While Father apparently
argues that this approach exposes Lili to an unacceptable risk of abuse, Dr. Smith testified at trial
that he does not detect “a significant risk” in this regard. “I think by now this mother has to have
seen that whatever actions she took were inappropriate actions, very costly actions and ones that have
to be changed on her part if she ever hopes to have a relationship, a real relationship with her
daughter.” In the following testimony, Dr. Smith discusses conclusions he reached as to Mother’s
current tendencies “to become frustrated and express the frustration in a physical way”:




                                                  -8-
 Now, I didn’t see any evidence that this is still happening now. In fact, there are
 a lot of test results in here that would suggest that anger and frustration are well
 controlled now. There are two different objective psychological tests where the
 results would suggest that.

 .... There are also indications that she has another very frustrating child, Sam, who
 is very high energy, a lot of demand, a lot of need, and there’s no indication that
 she has mistreated him in any way from three different sources of information that
 I have.

 So that would suggest to me that it’s not a current problem, though I think, in all
 likelihood, it was a past problem at one time that did contribute to Lili’s
 fearfulness of Mom.

As to Lili’s present fear of being left alone with Mother, Dr. Smith testified as follows:

 The broad brush stroke conclusions that I saw in this evaluation were that Lili is
 significantly fearful, really very fearful of her mother, but at the same time I think
 has a very strong need to reconnect with her mother, and there’s a lot of evidence
 for that we can go into if we need to.

 So when I look at the fearfulness that she has, I think there are two different major
 contributing factors. One is, in my opinion, based on all the test results, I think
 there have been some physically harsh or inappropriate things, whether there was
 one incident or more, I think it very likely did happen when Mrs. Omohundro was
 disciplining Lili.

 However, I think that the fear that came out of that has been exaggerated by Lili.
 I’m not saying deliberately, but I think there are psychological forces that are
 causing her to exaggerate that significantly and so that in Lili’s perception that
 fear has become much larger than the reality of what happened.

 And I think the factors that contribute to that exaggeration are, one, Lili’s very
 active imagination, which is very well documented in the results that I have on
 her.

 Her - - at this point, she’s taking things that are not - - that are clearly not
 connected to her mother and incorporating those into a negative picture of her
 mother. There’s a very determined aspect to her maintaining a negative
 perception of her mother. All of that is one element that goes into it.

 I think another one is that at a subtle level she detects her father’s feelings toward
 her mother. I’m not saying that Mr. Arnsdorff goes around the house blaspheming


                                          -9-
         the mother, because I don’t think that that happens, but I think Lili is aware that
         Dad has some pretty strong , very deeply held, beliefs that mother is a bad person
         and a bad mother, and I think this is another contributing factor.

        Acknowledging Lili’s fears of being alone with Mother, Dr. Smith attests that those fears will
not be allayed by continuing supervised visitation:

         Here’s the concern I’ve got, that given - - that from what I see, very significant
         parts of her global fearfulness of Mom are really not related to the reality of Mom.
         Those factors are still going to be operating, and we could go on for very long
         periods of time of supervised visits, I think, without it making much of a dent in
         Lili’s global fearfulness of Mom and her negative perception of Mom. I don’t
         think we’ll get there going down that road, if getting there means the end result
         of reestablishing this relationship and it going well and Lili being treated well,
         which is why I think, even though she is fearful, the only way she’s going to see
         that it’s not going to happen is to get into the situation with her mom real-life and
         see.

        After stating that unsupervised visitation is necessary to reestablishing the relationship
between Lili and Mother, Dr. Smith describes the dangers to Lili of not reestablishing that
relationship:

         Well, the most obvious [danger] is that she never really gets her mom back, for
         one.

         Second is that she goes into adulthood with a locked-in memory of her mom being
         an abuser.

         A third is that if you look back - - when I look into cases that I see with families,
         where there has been significant emotional cutoffs between mothers and
         daughters, the chance that then that daughter when she grows up and becomes a
         mother of her own has some severe conflict that cuts her off from her own
         daughter is much higher when this type of issue is not resolved. It goes forward
         and becomes one of those transgenerational patterns that goes down the line, not
         100 percent of the time, but a higher frequency of the time than when this is not
         resolved and reestablished.

        The testimony of Dr. Smith indicates, if implemented, unsupervised visitation will have
positive consequences and, if not, negative consequences will likely result. While we agree that a
child’s real fear of his or her parent is sufficient to permit a court to require supervised visitation,
we do not agree that such fear mandates supervised visitation under all circumstances. In this case,
the evidence indicates that unsupervised visitation is appropriate, and we conclude that the trial
court’s award of same did not violate Tenn. Code Ann. §36-6-301.


                                                 -10-
         Father asserts that various witnesses testified that abuse occurred and argues that “[b]ecause
abuse existed, the trial court should have considered the possible emotional and physical harm of the
child before surrendering the child to the mother in an unsupervised setting.” Father asserts that
“Tennessee case law recognizes that where there is clear evidence that visitation would result in
physical, emotional, or moral harm to the child, visitation should be limited or even prohibited.”
Father cites subsection (d) of Tenn. Code Ann. §36-6-112 which provides that “[i]f an allegation that
a child is abused is supported by a preponderance of the evidence, then the court shall consider such
evidence of abuse in determining the visitation arrangement that is in the best interest of the child,
and the court shall not place a child in the custody of a parent who presents a substantial risk of harm
to that child.” Father also cites subsection (8) of Tenn. Code Ann. §36-6-106 which provides that
in a proceeding to determine child custody where there are allegations of child abuse “[t]he court
shall consider all evidence relevant to the physical and emotional safety of the child, and determine
by a clear preponderance of the evidence, whether such abuse has occurred. The court shall include
in its decision a written finding of all evidence, and all findings of facts connected thereto. In
addition the court shall, where appropriate, refer any issues of abuse to the juvenile court for further
proceedings.”

         As we have noted, the abuse testified to in this case occurred several years ago. We have also
noted Dr. Smith’s testimony that there is no longer a significant risk that abuse will occur. It is
apparent from the trial court’s decision that it correctly focused upon the best interest of Lili under
present circumstances. As court appointed psychologist since 2001, Dr. Smith observed interaction
between Lili and Mother; extensively tested and interviewed Lili and her parents; and consulted with
numerous health care professionals involved in this case and reviewed their reports and a large
quantity of other written material relevant to this matter. The court’s decision to award unsupervised
visitation is supported by the testimony and report of Dr. Smith that unsupervised visitation is in
Lili’s best interest at this time. Our review of the record does not reveal a preponderance of evidence
to the contrary.

                                                  B.

        The second issue we address in this appeal is whether the trial court committed reversible
error by limiting the number of witnesses Father was allowed to call at trial.

        The admission or exclusion of evidence is within the trial court’s discretion. White v.
Vanderbilt Univ., 21 S.W.3d 215, 222 (Tenn. Ct. App. 1999). A trial court’s exercise of discretion
will not be reversed by an appellate court simply because the trial court chose an alternative that the
appellate court would not have chosen. See Overstreet v. Shoney’s Inc., 4 S.W.3d 694, 708 (Tenn.
Ct. App. 1999). If the appellate court concludes that the trial court improperly excluded otherwise
admissible evidence, the judgment will not be reversed unless it is shown the excluded evidence
would have affected the outcome of trial. White v. Vanderbilt Univ., at page 223.

        The record confirms that the trial court limited Father to three witnesses of his choice on
issues of Mother’s credibility and upon her past abuse of Lili and that the court refused to allow the


                                                 -11-
testimony of five additional lay witnesses Father attempted to call at trial. Father asserts that these
witnesses would have testified that Mother had abused Lili and that Mother had not been truthful in
the past. Father argues that both the question of abuse and the question of Mother’s veracity were
main issues in the case and that the trial court’s refusal to hear witness testimony regarding these
issues was reversible error.

         In support of his argument, Father relies upon Conlee v. Hillsman, 285 S.W. 35 (Tenn. 1926),
in which the Tennessee Supreme Court reversed the decision of the lower court where the court had
limited the number of witnesses available to each party in the case. The Court stated that, while the
trial court may limit the number of witnesses on collateral matters, “ a trial court should not limit the
number of witnesses of either party, plaintiff, or defendant, upon the only issue, or upon any one of
the controlling issues in a suit.” Id., at page 39. Father also relies upon Tenn. Code Ann. §36-6-
106(a)(8) which provides that where there are allegations of child abuse in a child custody
proceeding “the court shall consider all evidence relevant to the physical and emotional safety of the
child, and determine, by a clear preponderance of the evidence, whether such abuse has occurred.”

         Our review of the offers of proof presented with respect to each of the five witnesses Father
was precluded from calling at trial indicates that four of these witnesses would have given testimony
tending to show that Mother has abused Lili in the past. However, the trial court found that Mother
“did slap or strike or hit her child more than once” and, at oral argument before this Court, Father’s
counsel agreed that this constituted an “off hand” finding of abuse. Based upon our independent
review of the record, we agree that the evidence in this case established the occurrence of past abuse.
Given the important matter at stake here - the best interest of a child - we acknowledge Father’s
desire to provide the trial court with as many witnesses as were available on the issue of abuse and
his resultant dissatisfaction when he was prohibited from doing so. However, further testimony
regarding the abuse would have constituted cumulative evidence which may be excluded under the
authority of Tenn. R. Evid. 403 which provides that “[a]lthough relevant, evidence may be excluded
if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the
issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless
presentation of cumulative evidence” (emphasis added). We find that the trial court did not abuse
its discretion by exercising its authority to promote judicial efficiency by limiting the number of
witnesses in this case.

         It further appears from the offers of proof submitted by Father that the excluded testimony
of two witnesses would have confirmed the fact that Mother has on occasion untruthfully stated that
she graduated from Harvard; that she was an attorney; and that she was a financial advisor.
However, the trial court’s opinion recognizes that Mother “puffs her resume to others by lying about
her academic accomplishments.” And, in his testimony, Dr. Smith acknowledges that “there were
times where [Mother] impulsively would say things that were not true in order to bolster her self-
esteem, two examples being a degree from Harvard and being an attorney, neither one of which was
accurate.” Mother’s propensity for mendacity was established at trial and acknowledged by the court
in its opinion. It is clear that any further testimony in regard to Mother’s credibility would have been



                                                  -12-
cumulative and, under authority of Tenn. R. Evid. 403, the trial court was permitted in its discretion
to exclude such testimony.

        We recognize that Tenn. Code Ann. §36-6-106(a)(8) does state that where there are
allegations of abuse, “the court shall consider all evidence relevant to the physical and emotional
safety of the child.” However, as we have stated, the trial court was aware of past abuse when it
reached its decision in this matter, and it is our determination that further testimony in that regard
would not have affected the trial court’s award of unsupervised visitation which was clearly based
upon additional evidence showing that it is unlikely that Mother will commit abuse at present or in
the future. T.R.A.P. 36(b) provides as follows:

         Effect of Error. - A final judgment from which relief is available and otherwise
         appropriate shall not be set aside unless, considering the whole record, error
         involving a substantial right more probably than not affected the judgment or
         would result in prejudice to the judicial process.

        We do not find that the trial court’s exclusion of witness testimony regarding past abuse
either affected its judgment or resulted in prejudice to the judicial process and it is, therefore, our
determination that, to the extent the exclusion of such testimony was error, such error was harmless.

                                                  V.

        For the foregoing reasons, we affirm the judgment of the trial court and remand for collection
of costs. Costs of appeal are assessed to the Appellant, Stephen C. Arnsdorff.



                                               _________________________________________
                                               SHARON G. LEE, JUDGE




                                                 -13-